





Exhibit 10.1


dksheaderlogo2016.jpg [dksheaderlogo2016.jpg]


SEPARATION AGREEMENT AND GENERAL RELEASE


DICK’S SPORTING GOODS, INC. (“Employer”) and TERI LIST-STOLL (“Employee”), enter
into this Separation Agreement and General Release (this “Agreement”).


WHEREAS, Employee was employed by Employer as Executive Vice President - Chief
Financial Officer;


WHEREAS, Employer terminated Employee’s employment effective September 1, 2016
(the “Termination Date”); and,


WHEREAS, Employer is willing to provide to Employee, subject to the terms of
this Agreement certain severance in exchange for Employee providing a release of
claims and other commitments.


NOW THEREFORE, and in consideration of the mutual promises contained herein, the
receipt and adequacy of which are hereby acknowledged, Employer and Employee
agree as follows:


1.Definitions.


a.“Company” means: Employer and any entity that controls, is under common
control with or is controlled by Employer, which includes without limitation
Golf Galaxy, LLC.


b.“Releasees” means: the Company; the present or former directors, members,
officers, shareholders, employees, affiliates, agents and advisors (including
attorneys) of each entity constituting the Company; and the current or former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of any of the entities constituting the
Company.


2.Termination of Employment.


a.Employer timely paid or will timely pay Employee in accordance with its normal
payroll and other procedures (or as otherwise required by law) for Employee’s
work through the Termination Date, less all required tax withholdings and other
deductions. Employee will receive this payment regardless of whether Employee
signs or revokes this Agreement.


b.If Employee was enrolled in Employer’s medical benefit plans, Employee’s
coverage under such plans shall cease as of September 30, 2016. As of the
Termination Date, all of Employee’s other fringe benefits shall cease.


3.Effective Date. This Agreement shall not become effective in any respect until
the Revocation Period as set forth in Section 22(f) has expired without notice
of revocation. In the absence of Employee’s revocation of this Agreement, the
eighth day after Employee’s execution of this Agreement shall be the “Effective
Date” of this Agreement.


4.Existing Agreement. The parties previously entered into a Non-Compete and
Confidentiality Agreement dated August 1, 2015 (the “Non-Compete Agreement”)
relating to, among other things, confidentiality obligations and non-compete and
non-solicitation restrictions applicable to Employee. The parties acknowledge
and agree that from and after the Effective Date, the Non-Compete Agreement
shall be superseded in its entirety by this Agreement.


5.Severance Payments, Bonus and Conditions.
  
a.In lieu of the severance otherwise set forth in the Non-Compete Agreement,
which would total $57,692.32, Employer agrees to pay Employee severance in the
aggregate amount of $767,000.00 (the “Severance”). The Severance shall be
payable as follows:





--------------------------------------------------------------------------------




(i)
$750,000 of the Severance shall be payable in 26 installments of $28,846.16
each. These Severance installments shall be paid every two weeks beginning on
Employer’s first regular pay date after the Effective Date.



(ii)
$17,000.00 of the Severance shall be paid in a single lump sum payment on the
first regular pay date after the Effective Date.



b.If Employer achieves its performance targets for company-wide metrics for
Fiscal Year 2016 of at least the target level for payout for Fiscal Year 2016,
Employer shall pay Employee a pro-rated portion of the target performance
incentive bonus award for Employee’s salary grade under Employer’s Performance
Incentive Plan for Fiscal Year 2016. Payment of the performance incentive bonus
award will be based on Employer’s audited financial statements for Fiscal Year
2016 and is subject to Employer’s Board of Directors’ approval of such financial
results. For clarification, Employee will be entitled to the pro-rata portion of
such bonus (pro rata calculation based on the portion of the fiscal year
completed as of the Termination Date) at the target level so long as the target
threshold for Company performance was achieved; however Employee shall not be
entitled to performance incentive bonus above the target level even if


c.company-wide metrics exceed the target level. Subject to the foregoing, such
payment shall be made to Employee at a time determined by Employer in the
ordinary course of business but no later than seventy (70) days after the last
day of Fiscal Year 2016.


d.If Employee accepts or has accepted a position, engagement or other
relationship with a third party pursuant to which Employee receives or will
receive compensation, then Employee shall promptly disclose in writing to
Employer such fact and the nature and extent of such compensation. Employer's
obligation to pay or to continue paying the Severance hereunder shall cease upon
the start of Employee in a position, engagement or other relationship with
expected gross compensation during the first 12 months of at least $750,000.00,
measured as base salary plus any guaranteed and/or sign-on cash bonus which is
payable in the first year of employment.


e.If Employer's obligation to pay or to continue paying the Severance ceases
pursuant to Section 5(c), any partially accrued and unpaid Severance shall be
prorated based on the date Employer's obligation ceases and such prorated amount
shall be paid to Employee on Employer's next regular pay date.


f.Employee received a discretionary bonus of $115,000 on or about April 2016
(the “Incentive Bonus”) which was issued with the condition that Employee would
be required to repay Employer a pro rata amount of the Incentive Bonus if
Employee’s employment terminated within two years of the payment of the
Incentive Bonus. Subject to Employee’s execution of this Agreement and adherence
to the promises made herein, Employer agrees to forgive Employee’s obligation to
repay to Employer the Incentive Bonus.


g.Employer will pay Employee Employee’s unused vacation (73.22 hours as of the
Termination Date) in the amount of $26,400 payable on the first regularly
scheduled pay date after the Effective Date.


h.The severance payments and benefits shall be subject to any applicable
federal, state or local income and employment tax withholding, reporting or
other requirements. Employee acknowledges and understands that the amounts paid
to Employee will be reported to the United States Internal Revenue Service and
other appropriate taxing agencies in accordance with all federal, state and
local tax reporting requirements. Employee further agrees that Employee shall be
responsible for Employee’s tax liabilities associated with such payments and
that Employee shall indemnify, defend and hold Company harmless with respect to
any tax liability or penalty relating to the payments or the matters encompassed
herein.


6.General Release and Waiver of Claims.


a.Employee irrevocably and unconditionally releases, acquits and forever
discharges Releasees of and from any and all charges, complaints, claims, causes
of action, suits and debts, of whatever nature, related in any way to Employee’s
employment by any Releasee or termination thereof, occurring or accruing on or
before the date Employee executes this Agreement, whether known or unknown,
asserted or unasserted, that Employee now has, may have, or claims to have
against Company or any of the other Releasees. This includes any and all such
claims or causes of action that Employee could make on Employee’s own behalf,
but also those that may or could be brought by any person or entity on
Employee’s behalf.







--------------------------------------------------------------------------------




b.The release and waiver set forth in Section 6(a) includes, but is not limited
to, any claims arising under any federal, state or local statutes, regulations,
ordinances or common laws, specifically including, but not limited to (and in
each case as it may have been amended): the Age Discrimination in Employment Act
(“ADEA”); the Older Workers’ Benefit Protection Act; the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Family and Medical Leave Act; Sections
1981 through 1988 of Title 42 of the United States Code; the Employee Retirement
Income Security Act of 1974; the Americans with Disabilities Act of 1990; the
Occupational Safety and Health Act; the Equal Pay Act of 1963; the Consolidated
Omnibus Budget Reconciliation Act of 1985; the Health Insurance Portability and
Accountability Act of 1996; Section 503 of the Rehabilitation Act of 1973; and
any common law claims, including but not limited to those alleging wrongful
discharge, intentional or negligent infliction of emotional distress, breach of
contract, promissory or equitable estoppel, discrimination, defamation, invasion
of privacy, negligence, breach of duty and/or claims for attorney’s fees,
punitive, compensatory and liquidated damages, expenses or costs.


c.Notwithstanding Sections 6(a) and (b), the release set forth therein does not
and is not intended to (i) release any claims that cannot be released by law,
such as claims for workers compensation benefits, or (ii) preclude Employee from
seeking a judicial determination of the validity of the release of Employee’s
rights under the ADEA.


d.Notwithstanding Sections 6(a) and (b), nothing in this Agreement prohibits or
prevents Employee from filing a charge with or participating, testifying, or
assisting in any investigation, hearing, whistleblower proceeding or other
proceeding before any federal, state, or local government agency (e.g. EEOC,
NLRB, SEC., etc.), nor does anything in this Agreement preclude, prohibit, or
otherwise limit, in any way, Employee’s rights and abilities to contact,
communicate with, report matters to, or otherwise participate in any
whistleblower program administered by any such agencies. However, to the maximum
extent permitted by law, Employee agrees that if such a charge is filed or an
administrative claim is made, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies; provided the foregoing
does not prohibit Employee from seeking and obtaining a whistleblower award from
the Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended.


e.Notwithstanding Sections 6(a) and (b), the release, waiver and other
provisions of this Agreement do not diminish or otherwise adversely impact any
vested benefits to which Employee might be entitled pursuant to any employee
benefit plan maintained by Employer.


7.Termination of Employment; No Re-Hire. As of the Termination Date, Employee’s
employment relationship with Employer shall be permanently and irrevocably
severed, and Employee forever waives any and all claims or right to
reinstatement or future employment with the Company. Employee agrees that
Employee shall not at any time seek or accept future employment with the Company
in any capacity.


8.Return of Company Materials and Property. All documents and other property
that relate to the business of the Company are the exclusive property of the
Company, even if Employee authored or created them. Employee represents that
Employee has returned to Employer any and all such documents and property,
including, but not limited to, electronic and paper documents, software,
equipment (including, but not limited to, mobile devices, computers and
computer-related items), and all other materials or other things (including, but
not limited to, identification and keys), as well as any copies, in whatever
form.


9.Cooperation.


a.At the Company’s request, Employee shall be reasonably available to the
Company and cooperate with the Company with respect to the investigation,
defense or prosecution of matters that relate to any threatened, present or
future claims or proceedings that involve the Company or the other Releasees and
about which Employee reasonably may have knowledge. Employee acknowledges that
providing such cooperation may include, without limitation, meeting with
attorneys and other Company representatives to prepare for depositions or
testimony and giving depositions and testimony. Employer shall pay Employee’s
reasonable costs and expenses incurred in connection with Employee’s performance
of Employee’s obligations under this Section 9 at the request of the Company.


b.Employee will promptly complete and return any director and officer
questionnaire or provide similar information, and execute any certifications, as
may be requested by Employer in connection with legal and regulatory
requirements, including the requirements of the federal securities laws and the
relevant national stock exchange, and Employer’s controls and procedures.







--------------------------------------------------------------------------------




10.Confidentiality; Assignment of Inventions.


a.Except as expressly permitted by Employer in writing or required by law,
Employee shall not at any time disclose to any person or entity or use for
Employee’s own benefit or for the benefit of any person or entity other than the
Company, any proprietary or confidential information disclosed to, obtained by
or developed by Employee during Employee’s employment by the Company. For
purposes of this Agreement, the term “proprietary or confidential information”
shall include, but not be limited to, any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to: any trade secret; trademark, patent, copyright or other
intellectual property right; confidential or non-public information (including,
but not limited to, any materials or information the Company designates as being
proprietary or confidential); knowledge or data, whether of a technical or
commercial nature; sales or production records or data; long and short term
goals; sales or production records or data; license arrangements and terms;
confidential matters concerning private brand offerings; records; ledgers;
business correspondence; memoranda and other records databases; programs; sales
and marketing plans; research and development plans; product or service pricing
and pricing policies; business development plans; Inventions (as defined in
Section 10(c)); financial statements, plans, performance or other financial
information; tax information; managerial and operational policies; ideas; plans;
methods; practices and procedures; proprietary software; personnel information
and files; vendor and supply arrangements, pricing and lists; marketing
strategies; customer lists and records; and all other confidential or
proprietary business information related to the conduct or strategy of the
business of the Company.


b.Employee is aware of the restrictions imposed by federal and state securities
laws on a person possessing material, non-public information. Employee further
acknowledges that the disclosure of any material, non-public information to
another person who would or does conduct trades in any securities while in
possession of any material, non-public information is a violation of law, which
could subject Employee and persons to whom the information was disclosed to
civil and criminal penalties under the securities laws of the United States.


c.Any and all inventions, products, discoveries, improvements, processes,
formulae, manufacturing methods or techniques, designs, devices, apparatuses,
practices, content, creative works of authorship, computer programs or databases
or styles, whether or not patentable or copyrightable (collectively referred to
as “Inventions”) made, developed or created by Employee, alone or in conjunction
with others, during regular hours of work or otherwise, during Employee’s term
of employment by Employer, that may be directly or indirectly useful in or
related to the business of, or tests being carried out by, the Company, are the
exclusive property of the Company. Employee hereby assigns all Inventions to the
Company and will, upon Employer’s request, whether before or after the
Termination Date, execute all documents necessary or advisable in the opinion of
Employer or its counsel to direct issuance of any type of intellectual property
right to the Company with respect to Inventions that are the exclusive property
of the Company under this Section 10(c) or to vest in the Company title to such
Inventions. The expense of securing any such intellectual property right shall
be borne by Employer. Employee will keep confidential and will hold for the
Company’s sole benefit any Invention that is to be the Company’s exclusive
property under this Section 10(c) for which no intellectual property right is
issued.


d.If Employee is compelled by applicable law or governmental regulation or
compulsory legal process to disclose “proprietary or confidential information,”
as defined in Section 10(a), Employee must notify Employer in advance and in
writing, as soon as Employee is aware that disclosure is or may be required or
appropriate, of the nature of any such proposed disclosure and the persons or
entities to which such disclosure is proposed to be made, so that Employer has
the opportunity to take such action as it deems necessary to protect its
“proprietary or confidential information” as defined in Section 10(a).


11.Confidentiality of Agreement.


a.Employee agrees that the existence, negotiation, terms and conditions of this
Agreement are confidential. Except as expressly permitted by Employer in
writing, and except for disclosures to Employee’s legal and financial advisors
and members of Employee’s immediate family, each of whom shall first agree to
the same confidentiality restrictions, Employee shall not disclose to any person
or entity, this Agreement, the existence or nature hereof, or the terms or
conditions set forth herein, or the circumstances surrounding Employee’s
separation from Employer, and Employee shall take reasonable steps necessary or
appropriate to cause the members of Employee’s family and Employee’s advisors to
abide by such disclosure restriction.


b.Notwithstanding the foregoing, this Agreement does not prohibit Employee from
(i) providing truthful testimony in response to compulsory legal process, (ii)
participating or assisting in any investigation or inquiry by a governmental
agency acting within the scope of its statutory or regulatory jurisdiction or
(iii) making truthful statements in connection with any claim permitted to be
brought by Employee under this Agreement.







--------------------------------------------------------------------------------




12.Non-Disparagement. Employee shall not make any disparaging or negative
comments, whether oral or written, about the Company or any other Releasees and
shall take reasonable steps necessary or appropriate to cause the members of
Employee’s family and Employee’s advisors to abide by such disclosure
restriction. Company agrees that it shall instruct its Senior Executives not to
make any disparaging or negative comments, whether oral or written, about
Employee. For purposes of this provision, a “Senior Executive” shall mean any
individual at the level of Senior Vice President or above employed by the
Company as of the Effective Date of this Agreement. This provision does not
prohibit Employee or Company from (i) providing truthful testimony in response
to compulsory legal process, (ii) participating or assisting in any
investigation or inquiry by a governmental agency acting within the scope of its
statutory or regulatory jurisdiction or (iii) making truthful statements in
connection with any claim brought by Company or permitted to be brought by
Employee under this Agreement.


13.Covenants Regarding Competition and Employees.


a.For a period of eighteen (18) consecutive months following the Termination
Date (the "Restrictive Period"), Employee specifically agrees that Employee
shall not:
i.Directly or indirectly, own, manage, control, aid, assist, participate in, be
a consultant to, render services for, accept a position with, be employed by, or
otherwise be involved in any manner with the ownership, management, operation or
control of any Sporting Goods Provider (as defined below) that conducts
operations anywhere within the United States and/or in any other country in
which the Company conducts retail operations or has plans to conduct retail
operations within 18 months following the Termination Date (the "Restricted
Area"); or,


ii.Induce, solicit or assist in any way in encouraging, directly or indirectly,
any person who is a Company employee to terminate such employment relationship,
otherwise assist in the recruitment of a Company employee to accept employment
or an engagement with another entity or hire or otherwise retain the services of
a Company employee. For purposes of this Section, a Company employee means any
person who is a Company employee at any time during the period commencing 3
months prior to the Termination Date and ending on the last day of the
Restrictive Period.


b.The term "Sporting Goods Provider" means any of the following:


i.Any entity listed on Appendix A, regardless of whether such entity falls
within the other categories listed in this definition;


ii.Any entity that sells direct to consumers through 15 or more stores and has a
total product mix of more than 50% Sporting Goods as measured either by product
count or by sales; for purposes of this definition "Sporting Goods" includes
each of the following: (A) hard or soft line sporting goods and equipment
(including, without limitation, team sports goods and equipment, bicycles and
exercise equipment); (B) sports or athletic footwear or apparel; (C) hunting,
fishing, camping or outdoor apparel, gear, accessories, equipment or other
products (including, without limitation, long guns/hunting rifles and
ammunition); and (D) golf clubs, golf equipment, golf apparel, golf accessories
or golf services;


iii.Any entity that sells direct to consumers through the Internet and/or
catalogs, and has a total product mix of more than 50% Sporting Goods as
measured either by product count or by sales;


iv.Any entity that employs or retains Employee to perform services materially
related to Sporting Goods and has aggregate sales to consumers through any
combination of stores, the Internet and/or catalogs in excess of $500 million
per year;


v.Any entity (A) from or to which the Company licenses a brand for the purpose
of manufacturing and/or distributing products or (B) that supplies products to
the Company if the Company's sales of such entity's products are in excess of
$20 million per fiscal year (as measured in the Company's most recently
completed full fiscal year as of the Termination Date);


vi.Any brokerage firm or similar entity that, within the 1-year period prior to
the Termination Date, has represented or otherwise provided real estate
brokerage or similar services to the Company or, to employee's knowledge after
due inquiry, to any entity covered by clause (i) or (ii) above; or







--------------------------------------------------------------------------------




vii.With respect to each entity identified above in clauses (i) through (vi),
(A) its successors and assigns (whether by sale, merger, consolidation, name
change, or otherwise), (B) any entity that controls, is under common control
with or is controlled by such entity and (C) any division, affiliate, subsidiary
or franchisee of any such entity or of any entity covered by the immediately
foregoing clauses (A) and (B); further, for purposes of any sales determinations
or store counts required by this definition, the sales and stores of the
entities covered by the immediately foregoing clauses (A), (B) and (C) shall be
aggregated with those of the entities identified above in clauses (i) through
(vi).


c.Employee acknowledges that the Restricted Area is reasonable because of the
Company's business, its customers and the products that it sells, where it sells
them and how it sells them, including without limitation that the Company's
sales are not limited by state boundaries, the Company competes with entities
offering products for sale via the Internet and catalog, and the Company
conducts or intends to conduct retail operations throughout the United States
and in the future expects to conduct retail operations in additional
jurisdictions. If a court of competent jurisdiction determines that one or more
of the provisions of this Section 13 is so broad as to be unenforceable, then
such provision shall be deemed to be reduced in scope or length, as the case may
be, to the extent required to make this Section 13 enforceable. If Employee
violates the provisions of this Section 13 (as written or as so reduced in
scope), the Restrictive Period shall be extended by that number of days that
equals the aggregate number of days of Employee's violation of this Section 13.


d.Nothing herein shall prohibit Employee from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation that is publicly
traded.


14.Breach by Employee.


a.Both parties hereto recognize that the obligations of Employee under this
Agreement are special, unique and of extraordinary character and if Employee
hereafter fails to comply with the restrictions and obligations imposed upon
Employee under this Agreement, the Company will not have an adequate remedy at
law. It is agreed that under such circumstances, the Company, in addition to any
other rights that it may have, shall be entitled to injunctive relief to enforce
any such restrictions and obligations without the necessity of the Company to
post a bond, and that in the event any actual proceedings are brought in equity
to enforce any such restriction or obligation, Employee shall not raise as a
defense that there is an adequate remedy at law. In the event that the Company
obtains an injunction, order, decree or other relief, in law or in equity,
Employee shall be responsible for reimbursing the Company all costs associated
with obtaining the relief, including reasonable attorneys’ fees, and expenses
and costs of suit. Nothing in this Agreement shall be construed to prohibit the
Company from pursuing any other available remedies for any such failure or
threatened failure, including without limitation recovery of damages from
Employee.


b.Employee will provide Employer with such information as Employer may from time
to time reasonably request to determine Employee’s compliance with this
Agreement. Employee authorizes Employer or its agents to contact Employee’s
future employers (excluding solely board of director positions) to determine
Employee’s compliance with this Agreement or to communicate the contents of this
Agreement to such employers. Employee releases the Company and the other
Releasees from all liability for any damage arising from any such contacts or
communications. The foregoing is in addition to, but not in lieu of, any and all
rights the Company may have at law or in equity in the event of a breach of this
Agreement by Employee.


c.If Employee breaches or threatens to breach any provision of this Agreement,
all obligations of the Company hereunder, including without limitation the
obligation to pay the Severance, shall cease immediately.


15.Non-Admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for the release described herein shall
be deemed at any time as an admission by either party, or evidence of any
liability or unlawful conduct of any kind.







--------------------------------------------------------------------------------




16.Governing Law; Personal Jurisdiction; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the principles of conflicts of law. Employee
irrevocably submits to the personal and exclusive jurisdiction of the United
States District Court for the Western District of Pennsylvania or the Court of
Common Pleas of Allegheny County, Pennsylvania in any action or proceeding
arising out of, or relating to, this Agreement or related to Employee’s
employment with or termination from Employer (whether such action arises under
contract, tort, equity or otherwise). Employee irrevocably waives any objection
that Employee now or hereafter may have to the laying of venue or personal
jurisdiction of any such action or proceeding brought in such courts.
Jurisdiction and venue of all such causes of action shall be exclusively vested
in the United States District Court for the Western District of Pennsylvania or
the Court of Common Pleas of Allegheny County, Pennsylvania. Employee
irrevocably waives Employee’s right to object to or challenge the above selected
forum on the basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa.
C.S. § 5322 or similar state or federal statutes.


17.Internal Revenue Code Section 409A Compliance.


a.For purposes of Section 409A of the Internal Revenue Code, each severance
benefit payment shall be treated as a separate payment. Each payment under this
Agreement is intended to be excepted from Section 409A to the maximum extent
provided under Section 409A as follows: (i) each payment that is scheduled to be
made on or before March 15th of the calendar year following the calendar year
containing the Termination Date (or, if later, the 15th day of the third month
following the end of the Company's first taxable year in which the right to the
payment is no longer subject to a substantial risk of forfeiture) is intended to
be excepted under the short-term deferral exception as specified in Treas. Reg.
§ 1.409A-1(b)(4); and (ii) each payment that is not otherwise excepted under the
short-term deferral exception is intended to be excepted under the involuntary
pay exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii). The Employee
shall have no right to designate the date of any payment under this Agreement.


b.With respect to payments subject to Section 409A (and not excepted therefrom),
if any, it is intended that each payment is paid on a permissible distribution
event and at a specified time consistent with Section 409A. The Company reserves
the right to accelerate and/or defer any payment to the extent permitted and
consistent with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, to the extent that a payment hereunder is subject to Section 409A
(and not excepted therefrom) and payable on account of a termination of
employment, such payment shall be delayed for a period of six months after the
date of termination (or, if earlier, the death of the Employee) if the Employee
is a "specified employee" (as defined in Section 409A and determined in
accordance with the procedures established by the Company). Any payment that
would otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the six (6)-month anniversary of the date of termination.


c.The offer set forth in this Agreement shall expire 21 days after the
Termination Date. If Employee does not execute and return this Agreement to
Employer within such 21-day period, Employee’s submission of the signed
Agreement to Employer following the expiration of the 21-day period for
acceptance shall be of no force and effect.


18.Jury Trial Waiver. In consideration of this Agreement, and the consideration
provided under it, Employee irrevocably and unconditionally agrees not to elect
a trial by jury and knowingly, intelligently and voluntarily waives all rights
Employee has or may have had, but for this Agreement, to trial by jury in any
proceeding, dispute, controversy or claim arising from or related to this
Agreement or related to Employee’s employment with or termination from the
Employer (including any claim arising under any provision of state, federal,
common or local law), and Employee agrees to try any such claims brought by
him/her in a court or tribunal without use of a jury.


19.Severability. If any provision of this Agreement is conclusively determined
by a final judgment not subject to appeal to be prohibited or unenforceable in
any jurisdiction, such provision shall be ineffective to the extent of such
prohibition or unenforceability without affecting, impairing or invalidating the
remaining provisions hereof or the enforceability thereof in such jurisdiction
or the validity or enforceability of any provision hereof in any other
jurisdiction.


20.Binding Effect; Non-Assignability. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns. The
rights and obligations of Employee under this Agreement are personal to Employee
and may not be assigned, transferred or delegated by Employee to any other
person or entity. This Agreement shall be assignable by Employer, whether by
operation of law or otherwise.







--------------------------------------------------------------------------------




21.Entire Agreement; Amendment. This Agreement sets forth the entire agreement
between the parties hereto, and, unless otherwise specified, fully supersedes
any prior agreements or understandings between the parties including, without
limitation, the Non-Compete Agreement. This Agreement may not be modified,
altered or changed except in writing and signed by both parties wherein specific
reference is made to this Agreement.


22.Reasonable Opportunity to Review, Acceptance and Revocation, and Other
Acknowledgments.


a.Employee acknowledges that Employee has carefully read and fully understands
the provisions of this Agreement, that Employee has had a full and fair
opportunity to consider the terms of this Agreement (including the release and
waiver of claims set forth herein) for a reasonable period of time, and that
Employee’s acceptance of the terms of this Agreement is both knowing and
voluntary.


b.Employee acknowledges that, except for the wages to be paid to Employee
regardless of whether Employee signs this Agreement, as described in Section 2,
and the Severance to be paid under this Agreement, as defined in Section 5.a.,
Company does not owe Employee any other wages, compensation, or benefits of any
kind or nature.


c.Employee represents and acknowledges that (i) Employer has provided Employee
with all leave to which Employee was entitled and, to the best of Employee’s
knowledge, Employee is not suffering from any work-related injuries; and (ii)
the Severance described in this Agreement are things that Employee is not
entitled to receive in the absence of this Agreement. Employee represents and
acknowledges that in executing this Agreement, Employee does not rely and has
not relied upon any representation or statement made by Company or by any of the
other Releasees with regard to the subject matter, basis or effect of this
Agreement or otherwise, except any representation or statement expressly set
forth herein.


d.Employee is hereby advised to consult with a lawyer of Employee’s choosing,
and Employee hereby acknowledges that Employee understands that right and has
had an opportunity to consult with a lawyer of Employee’s choosing regarding
Employee’s lawful remedies and rights as well as the meaning and significance of
the terms of this Agreement.


e.Employee has been given twenty-one (21) days to consider the terms of this
Agreement before signing this Agreement. If Employee executes this Agreement
prior to the expiration of the 21-day period, Employee acknowledges that
Employee does so solely because Employee already fully and carefully considered
this Agreement before signing it. If the terms or form of this Agreement are
revised or modified prior to the expiration of such 21-day period, such revision
or modification shall not restart that 21-day period.


f.Employee may revoke this Agreement, including without limitation the release
and waiver of claims under the Age Discrimination in Employment Act, by
delivering a written revocation to Deborah Victorelli, Vice President of Human
Resources, Dick’s Sporting Goods, Inc., 345 Court Street, Coraopolis, PA 15108,
within seven (7) days after executing this Agreement (the “Revocation Period”).


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


The parties, agreeing to be legally bound hereby, knowingly and voluntarily sign
this Agreement.




TERI L. LIST-STOLL
 
DICK’S SPORTING GOODS, INC.


/s/ TERI L. LIST-STOLL
 
/s/ HOLLY R. TYSON
 
 
Holly R. Tyson
Chief Human Resources Officer
Date: August 31, 2016
 
Date: September 1, 2016










